DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,568,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than those in the patent and each and every limitation in the instant application is anticipated by the patented claim.
In claim 1, Pat. 10,586,170 discloses in claim 1, a lighting apparatus (col. 9, line 2) comprising: 
a light engine (col. 9, line 3) comprising: 
a printed circuit board (col. 9, line 4) and a plurality of LED groups (col. 9, line 3) on said printed circuit board coupled between a power supply input (col. 9, line 6) and a respective one of a plurality of return paths associated with said LED group (col. 9, line 7); and 
a power source (col. 9, line 11) comprising a power supply output coupled to said power supply input of said light engine and a power supply return coupled to each of said return paths associated with said LED groups (col. 9, line 15).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 7,847,783 B2).
In claim 1, Liu discloses in Fig. 3, a lighting apparatus (100) comprising: 
a light engine (102) comprising: 
a printed circuit board (not shown, for LEDs to be mounted on) and a plurality of LED groups (102) on said printed circuit board coupled between a power supply input (104) and a respective one of a plurality of return paths (112) associated with said LED group; and 
a power source (120) comprising a power supply output (VOUT) coupled to said power supply input (104) of said light engine (102) and a power supply return (Isense) coupled to each of said return paths (112/114/116 via feedback circuitry 130) associated with said LED groups.
Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ran et al. (US 8248439 B2) teaches a backlight controller for driving multiple light emitting diode (LED) strings includes feedback circuitry, phase array circuitry, and encoder circuitry. The feedback circuitry generates multiple feedback signals indicative of currents flowing through the LED strings respectively. The encoder circuitry generates a code signal indicative of a total number of operative LED strings among the multiple LED strings based on the feedback signals. The phase array circuitry generates multiple saw tooth signals according to the code signal. A phase shift amount between two adjacent signals of the saw tooth signals is determined by the total number of the operative LED strings. The phase array circuitry compares each of the saw tooth signals with a dimming control signal to generate multiple phase shift signals so as to respectively control the operative LED strings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/                Primary Examiner, Art Unit 2844